                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHARLES SUMMERS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-982-PPS-MGG

 JEFF CONWAY, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Charles Summers, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In the complaint, Summers alleges that, on November 28, 2015, he slipped and

fell and hit his head on the toilet in his cell at the Marion County Jail. He complained to

Nurse Ash about severe head pain and dizziness on several occasions. She treated the

cut on his head and determined that he did not have a concussion, but he was not sent

to a hospital. On January 14, 2016, he transferred to the Miami Correctional Facility. On

February 3, 2016, Summers told medical staff about his head injury. On February 22,
2016, medical staff sent Summers to a hospital in Indianapolis after he fell seven times.

There, he was diagnosed with a life-threatening injury and immediately underwent

surgery to drain blood from his head. As a result of this injury, he continues to suffer

migraines, dizziness, and lack of focus. He seeks money damages.

       To start, Summers lists twenty-two defendants, but, except for Nurse Ash, he

does not explain how these defendants are involved with his claims. “[Section] 1983

lawsuits against individuals require personal involvement in the alleged constitutional

deprivation to support a viable claim.” Palmer v. Marion Cnty., 327 F.3d 588, 594 (7th Cir.

2003). For corporate defendants, a plaintiff must allege that the corporate entity’s policy

or practice acted as “moving force behind the deprivation of his constitutional rights.”

Johnson v. Cook Cnty., 526 F. App’x 692, 695 (7th Cir. 2013); Calhoun v. Ramsey, 408 F.3d

375, 379 (7th Cir. 2005). Because Summers has not explained how these defendants are

involved with his claims, he cannot proceed against them.

       Additionally, the sequence of events described by Summers took place between

November 2015 and February 2016. The applicable statute of limitations requires

plaintiffs to file lawsuits within two years of the date on which the injury occurred.

Behavioral Inst. of Ind., LLC v. Hobart City of Common Council, 406 F.3d 926, 929 (7th Cir.

2005); Ind. Code § 34-11-2-3. Summers filed this lawsuit on November 16, 2018 -- about

eight months after the limitations period expired. ECF 1-2. Therefore, Summers cannot

proceed on these allegations because they are untimely.

       Though the complaint does not state a valid claim, I will grant Summers an

opportunity to file an amended complaint. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d


                                              2
1014 (7th Cir. 2013). However, Summers should only file an amended complaint if he

can address the deficiencies set forth in this order. This means that he must describe

how the defendants were involved with his claims and either explain why his claims

are timely or why the untimeliness should be excused. If he chooses to file an amended

complaint, a copy of this court’s approved form – Prisoner Complaint (INND Rev.

8/16) – is available upon request from the prison law library. On the amended

complaint, he must put the cause number of this case which is on the first page of this

order, and he should organize his narrative in numbered paragraphs.

      For these reasons, the court:

      (1) GRANTS Charles Summers until January 11, 2019, to file an amended

complaint; and

      (2) CAUTIONS Charles Summers that, if he does not respond by that deadline,

this case will be dismissed without further notice.

      SO ORDERED.

ENTERED: December 7, 2018

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
